Exhibit 10.1.b

Form of Amendment No. 1 to Continuity Agreement between AGL Resources Inc. and
certain executive officers.

--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO CONTINUITY AGREEMENT




This Amendment No. 1 to Continuity Agreement (this “First Amendment”) is made
and entered into as of the ____ day of ______ 2003, by and between AGL Resources
Inc. (the “Company”) and ____________ (the “Executive”).




WHEREAS, Executive and Company are parties to a Continuity Agreement (the
“Agreement”) dated as of ___________, 2000 (the “Effective Date”); and




WHEREAS, the Agreement, by its terms, is scheduled to expire on the date that is
three years from the Effective Date; and




WHEREAS, Executive and the Company have mutually agreed that the term of the
Agreement should be extended until December 31, 2003;




NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants and agreements of the parties set forth in this First Amendment, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:




1.

Section 2.1 of the Agreement is hereby amended by deleting said section in its
entirety and inserting, in lieu thereof, the following:




2.1

Term.

This Agreement shall commence on the Effective Date and shall continue in effect
until 11:59 p.m., Eastern Time, on December 31, 2003 (the “Term”).




2.

Except as expressly amended hereby, the Agreement shall remain in full force and
effect in accordance with its terms.  From and after the date of this First
Amendment, all references to the Agreement shall be deemed to refer to the
Agreement as amended by this First Amendment.




3.

This First Amendment may be executed in one or more counterparts, each of which
shall be considered one and the same agreement.




IN WITNESS WHEREOF, the Executive and the Company have executed this

First Amendment as of the date and year first above written.




AGL Resources Inc.




By:  







Title:  













Name:  


